—In an action, inter alia, to recover damages for breach of Contract, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Steinhardt, J.), dated December 9, 1998, which granted the motion of the defendant New York City Health and Hospitals Corporation for leave to amend its answer to assert the affirmative defenses of res judicata and collateral estoppel and for summary judgment dismissing the complaint insofar as asserted against it based on those defenses, and (2) an order of the same court, dated August 10, 1999, which granted that branch of the motion of the defendant City of New York which was to dismiss the complaint insofar as asserted against it as abandoned.
Ordered that the appeal from the order dated August 10, 1999, is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order dated December 9, 1998, is affirmed, without costs or disbursements.
The Supreme Court properly granted the motion of the defendant New York City Health and Hospitals Corporation for leave to amend its answer to assert the affirmative defenses of res judicata and collateral estoppel and for summary judgment dismissing the complaint insofar as asserted against it (see, *437Blandford Land Clearing Corp. v City of New York, 275 AD2d 435 [decided herewith]). Additionally, Blandford’s appeal as to the City of New York is dismissed as abandoned as Blandford failed to raise any issue concerning the City (see, Blandford Land Clearing Corp. v City of New York, supra). S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.